Citation Nr: 0117424	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-33 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether there is any legal basis to assign an effective date 
earlier than January 14, 1992 for the award of a total 
disability rating for the service-connected paranoid 
schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from November 1980 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Nashville Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issue was phrased as an earlier effective date for the 
assignment of the 100 percent rating.  For the reasons set 
forth below, that de novo review is not legally sustainable.


REMAND

Entitlement to service connection for a psychiatric 
disability, identified at that time as a schizophreniform 
disorder, was initially denied by a rating action dated in 
January 1985.  This determination was based primarily upon a 
VA psychiatric examination of the appellant in November 1984, 
upon which no signs of a thought disorder or of the 
schizophreniform disorder treated in service were found.  The 
only Axis I diagnosis reported on this examination of the 
appellant was of alcoholism, in remission.  Although the 
appellant initiated an appeal of this denial by filing a 
timely notice of disagreement, he failed to perfect this 
appeal to the Board by filing a timely substantive appeal 
after the issuance to him of a statement of the case.  See 
38 C.F.R. § 20.200.  In the absence of an appeal to the 
Board, the January 1985 rating action thereby became 
administratively final.  See 38 C.F.R. § 3.104.  

Service connection for paranoid schizophrenia was 
subsequently granted based upon new and material evidence 
received in support of a reopened claim filed on July 26, 
1988, and the effective date of this grant of benefits was 
the date of the reopened claim.  See 38 C.F.R. § 3.400 
(q)&(r) (2000).  The appellant did not appeal the effective 
date of July 26, 1988 assigned for the grant of service 
connection, nor did he appeal the 50 percent schedular 
disability rating eventually assigned as the initial 
schedular rating for this disability from that date in 
unappealed rating actions dated in August 1990 and November 
1991.  These rating actions have also become administratively 
final in the absence of a timely appeal by the appellant.  

The appellant's initial claim for a total disability rating 
based upon individual unemployability was received on 
January 14, 1992.  On the application form, VA Form 21-8940, 
the appellant indicated that he had last worked on a full-
time basis in December 1991.  The current 100 percent 
schedular disability rating for paranoid schizophrenia was 
eventually granted from the date of claim by an unappealed 
rating action dated in May 1995.  The appellant was notified 
of this determination and of his appellate rights by letter 
dated May 24, 1995.  

The appellant's initial challenge to the effective date of 
January 14, 1992 assigned for his total disability rating was 
not received until September 1996, too late to initiate an 
appeal from the May 1995 rating action which initially 
assigned that effective date.  See 38 C.F.R. § 20.302.  Thus, 
this rating determination is also administratively final.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2000).  There are also circumstances where 
finality may not accrue if there are records that should have 
been obtained which were not obtained.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); but see Tetro v. Gober, 14 
Vet. App. 100 (2000).  In any event, in view of the apparent 
final rating action, the Board can not proceed on the wrong 
legal basis.  See e.g., Barnett v. Brown, 8 Vet. App. 1 
(1995).

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The United States Court of Appeals for Veterans 
Benefits has pointed out that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Moreover, merely to aver that there is CUE in a case is not 
sufficient to raise the issue. Fugo, 6 Vet. App. at 43.  A 
claim of CUE must be specific as to when and how the error 
occurred; mere disagreement with how the facts were weighed 
and evaluated "can never rise to the stringent definition of 
CUE."  Fugo, 6 Vet. App. at 44.  Furthermore, CUE claims are 
limited to a review of the evidence of record at the time of 
the challenged rating action.  Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001).  

In the present case, the appellant seeks to have the current 
100 percent disability rating for paranoid schizophrenia made 
retroactively effective back to at least the July 1988 grant 
of service connection or, alternatively, back all the way to 
the date of his first claim in 1984.  See, e.g., the 
appellant's letter to President Clinton dating from August 
2000.  This would require at least the reversal of the final 
rating actions dated in May 1995, November 1991, August 1990 
and possibly also the final rating action dated in January 
1985.  In support of this claim, the appellant has so far 
indicated nothing more than a general disagreement with the 
effective date chosen by the RO.  He has pointed to no 
specific errors of fact or law in any of the prior final 
rating determinations discussed above.  

Although recognizing that the May 1995 rating action is 
final, the RO nevertheless treated the appellant's challenge 
to the effective date assigned for his total rating as a 
"new claim" for an earlier effective date and then 
adjudicated this "new claim" on the merits as if it were a 
timely appeal to the May 1995 rating action with no mention 
of CUE.  See the December 1997 statement of the case and the 
October 2000 supplement thereto.  As set forth in the 
previously cited legal criteria, this is not a legally 
supportable approach.  Instead, the RO must address the issue 
of CUE, new and material evidence, the finality of the 
ratings in regard to obtaining available records, in any or 
all of the prior final rating determinations in this case.  
Accordingly, a remand of this appeal is required for this 
purpose.  

Accordingly, this appeal is hereby remanded to the RO for the 
following further actions:  

1.  The RO should obtain for association 
with the claims folder the vocational 
rehabilitation folder opened in the early 
1990's, and records concerning Social 
Security Disability to the extent not on 
file.

2.  The RO should request that the 
appellant, with the assistance of his 
representative, fully set forth the 
specific instances of CUE upon which the 
current claim for an earlier effective 
date is based, to the extent appropriate.  
A claim of CUE must be specific as to 
when and how the alleged errors of fact 
or law occurred; mere disagreement with 
how the facts were weighed and evaluated 
"can never rise to the stringent 
definition of CUE."  Fugo, 6 Vet. App. 
at 44.  The appellant and his 
representative should be granted a 
reasonable period of time in which to 
respond.  

3.  The RO should next determine whether 
the appellant has successfully raised the 
issue of CUE in any or all of the prior 
final rating actions listed above in this 
decision, or any other legal basis.  If 
not, the claim should be denied on this 
basis, and the appellant should then be 
informed of his appellate rights with 
respect to this determination.  If so, 
then the claim should be adjudicated 
based upon the merits of the CUE 
allegations by the appellant, and the 
appellant should be informed of his 
appellate rights with respect to any 
adverse determination on this question by 
the RO.  

4.  Thereafter, as appropriate, if the 
claim remains denied, all steps should be 
taken and the matter should be returned 
to the Board for further appellate 
consideration, if in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the Ors to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




